

117 HRES 606 IH: Opposing legislation mandating the registration of women for the Selective Service System.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 606IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mrs. Miller of Illinois (for herself, Mr. Good of Virginia, Mrs. Boebert, Mr. Norman, Mr. Babin, Mr. Roy, Mrs. Greene of Georgia, and Mrs. Harshbarger) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONOpposing legislation mandating the registration of women for the Selective Service System.Whereas clause 12 of section 8 of article I of the Constitution of the United States empowers Congress with the responsibility to raise and support Armies;Whereas the Military Selective Service Act (50 U.S.C. 3801 et seq.) provides authority to the President to require the registration of male citizens of the United States, between the ages of 18 and 26, for the Selective Service System;Whereas, when a draft for training and service in the Armed Forces has commenced under the Military Selective Service Act, the primary function for drafted men is to replace front line combatants after casualty losses; Whereas, in Rostker v. Goldberg, 453 U.S. 57 (1981), the Supreme Court of the United States upheld the all-male draft as constitutional and held that Congress had “determined that any future draft, which would be facilitated by the registration scheme, would be characterized by a need for combat troops”;Whereas, in 2015, nearly all combat positions in the all-volunteer force within the Armed Forces became open to any woman as long as the woman could meet certain physical fitness requirements;Whereas only a small subset of women are able to meet the physical fitness requirements for combat roles, and physical disadvantages between men and women often result in excessive fatigue and more frequent injuries to women;Whereas the Ground Combat Element Integrated Task Force within the United States Marine Corps found that the musculoskeletal rate of injury for a woman was nearly twice the rate of injury for a man, and research at the Infantry Training Battalion found that the rate of injury for an enlisted women was 6 times the rate of injury for a man;Whereas the results of United States Marine Corps research led General Joseph F. Dunford, Jr., a former commandant of the United States Marine Corps, to seek an exemption to ensure certain Marine combat roles were only available to men; Whereas all members of Congress should have the opportunity to review the rationale provided by General Dunford for requesting the exemption;Whereas, in 2018, the United States Army replaced the gender-separate Army Physical Fitness Test with the gender-neutral Army Combat Fitness Test;Whereas United States Army data has demonstrated a fail rate ranging between 65 percent and 84 percent for women and between 10 percent and 30 percent for men on the Army Combat Fitness Test since its inception; and Whereas mandating the registration of women for Selective Service System has the potential to unduly increase the fatality and injury risks of women in the United States and hinder combat unit readiness in battle: Now, therefore, be itThat it is the sense of the House of Representatives that the House of Representatives should not pass legislation mandating the registration of women for Selective Service System. 